Citation Nr: 0329139	
Decision Date: 10/27/03    Archive Date: 11/05/03	

DOCKET NO.  02-03 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the benefit sought on appeal.  
The veteran, who had active service from March 1998 to April 
2000, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran enlisted for a period of service of three 
years and served 24 months and 19 days of that obligation.  

3.  Information from the Department of Defense (DOD) 
contained in a Chapter 30 DOD Data Record reflects that the 
veteran's separation reason was "Other."

4.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardships, convenience of the Government 
after serving 30 months of a three-year enlistment or 
20 months of a less than three-year enlistment, for 
involuntary convenience of the Government as a result of a 
reduction in force, or for a physical or mental condition not 
characterized as a disability and not the result of the 
veteran's own willful misconduct, but which interfered with 
performance of duty.  


CONCLUSION OF LAW

The veteran does not meet basic service eligibility criteria 
for educational assistance under Chapter 30, Title 38, United 
States Code.  38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B (West 
2002); 38 C.F.R. §§ 21.7040, 21.7042(b), 21.7044, 21.7045 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

The Board acknowledges that the record on appeal does not 
reflect notice to the appellant of the provisions of the VCAA 
in connection with her claim for a Chapter 30 educational 
assistance.  However, the Statement of the Case clearly 
advised the veteran of the criteria to establish eligibility 
for VA educational assistance.  As will be explained below, 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (the Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation).  See also Barger v. Principi, 
16Vet. App. 132 (2002).  Therefore, the Board finds that no 
further action is necessary under the VCAA in this case and 
that the case is ready for appellate review.

The appellant contends, in essence, that she should be 
entitled to VA educational assistance because of the 
character of the service she completed.  She asserts that she 
sought legal counsel prior to her discharge and was informed 
that she would be entitled to VA educational benefits despite 
the reasons for her discharge.  As for the reasons for her 
discharge, the appellant asserts that the narrative reason 
for her separation on her DD Form 214, "homosexual conduct 
admission," does not accurately reflect what happened during 
service that led to her discharge.  She maintains that she 
only had feelings of homosexuality during service and was 
confused, emotional and immature at the time of her 
discharge.  She relates that the disclosure of the 
information was voluntary and that at no time did she attest 
to being a homosexual or admit to any homosexual conduct or 
act.  She concludes that she is being penalized for her 
reactions to an extremely emotional experience during service 
and was pressured to accept an honorable discharge without 
any guidance or review in preventing misleading information 
from being included in the discharge paperwork.  Therefore, a 
favorable determination has been requested.

There are multiple statutory and regulatory provisions 
pursuant to which a veteran may establish eligibility for 
educational assistance under Chapter 30.  First, a veteran 
may establish eligibility by showing that she first entered 
on active duty as a member of the Armed Forces after June 30, 
1985, and served at least three years of continuous active 
duty, or at least two years if the obligated period of active 
duty was less than three years.  38 U.S.C.A. § 3011(a)(1)(A); 
38 C.F.R. § 21.7042(a).  In this case, the evidence indicates 
that the veteran first entered active duty in March 1998 and 
thus has satisfied the first prong of 38 U.S.C.A. § 3011.  
However, the veteran has failed to satisfy the second prong, 
as the veteran's DD Form 214 (Certificate of Release or 
Discharge from Active Duty) and computerized Department of 
Defense (DOD) data showed that she did not serve at least 
three years of continuous active duty and that her enlistment 
term was not less than three years.  Rather, the veteran 
served 2 years and 19 days of an obligated three-year 
enlistment.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving 
30 months of a three-year enlistment or 20 months of less 
than a three-year enlistment, involuntarily for convenience 
of the Government as a result of a reduction in force, or for 
a physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  
38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a)(5).  
Again, the evidence does not satisfy the aforementioned 
criteria as the veteran's DD Form 214 notes that she was 
discharged honorably from service for a narrative reason for 
separation listed as "homosexual conduct admission."  Also, 
the computerized DOD data shows that the separation reason as 
"OTH" [Other].  In light of the foregoing, it is clear the 
veteran is not eligible for Chapter 30 benefits under 
38 U.S.C.A. § 3011(a)(1)(B) as she was not discharged for any 
of the previously noted reasons.

The veteran may also establish eligibility by showing, in 
part, that she was involuntarily separated after February 2, 
1991, or was separated pursuant to voluntary separation 
incentives under Sections 1174(a) and 1175 of Title 10.  
38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. § 21.7045.  In this 
case, while the veteran was discharged after February 2, 1991 
she was not involuntarily separated.  Thus, she is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 3018A.  
The veteran is also not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3018B because there is no evidence that 
she was discharged pursuant to any voluntary separation 
incentive.  

In addition, the veteran may establish eligibility for 
educational assistance by showing that she first became a 
member of the Armed Forces after June 30, 1985, served, as an 
obligated period of active duty, at least two years of 
continuous active duty, was discharged honorably from this 
period of service, and beginning within one year after 
completion of this service, served at least four years of 
continuous duty in the Selected Reserve.  38 U.S.C.A. 
§ 3012(a)(1)(A); 38 C.F.R. § 21.7044(b).  As previously 
noted, the veteran's DD Form 214 and the computerized DOD 
data disclosed that the veteran, having served from March 
1998 to April 2000, first became a member of the Armed Forces 
after June 30, 1985, served an obligated period of active 
duty in excess of two years of continuous active duty and 
received an honorable discharge for this service.  However, 
the evidence does not establish that within one year of the 
veteran's April 2000 discharge, she began serving in the 
Selected Reserves, nor does the veteran contend that she 
served in the Selected Reserves within one year of her 
discharge.  

The Board has considered the veteran's contentions set forth 
in statements and provided at a hearing before the Board in 
May 2003.  However, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific and the Board is bound by 
them.  While the veteran clearly disagrees with the service 
department's characterization of the reasons for her 
separation from service and has submitted several personal 
statements, testimony and statements of friends in this 
regard, the Board has no authority over service department 
determinations as to the reason for the veteran's separation 
from service.  In short, the Board cannot change her 
separation reason.  That is a matter between the veteran and 
the service department.  Indeed, this matter was discussed at 
the veteran's personal hearing before the Board in May 2003 
and the veteran's representative indicated that his 
organization would assist the veteran in applying for a 
change in her separation reason to a qualifying one with the 
appropriate service department entity.  Should the veteran be 
successful in that endeavor, then, of course, she may file 
another claim with VA to establish her eligibility for 
Chapter 30 educational assistance.  

However, based on the record as it currently stands and the 
veteran's failure to meet service eligibility requirements 
for educational assistance under Chapter 30, the Board finds 
that the veteran has failed to establish basic eligibility 
for such assistance.  In this case, clearly the law is 
dispositive and the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Basic eligibility for educational assistance under 
Chapter 30, Title 38, United States Code, is denied.



____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


